Lawrence, Judge:
Certain seamless steel line pipe and seamless steel oil well casing exported from England comprise the subject merchandise of the appeals for a reappraisement enumerated in the schedule A, attached to and made part of the decision herein.
The parties hereto have entered into a stipulation of fact wherein it has been agreed as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel that the merchandise covered by the appeals for reappraisement listed on Schedule A, hereto attached and made a part hereof, consists of seamless steel line pipe and seamless steel oil well casing exported from England.
IT IS FURTHER STIPULATED AND AGREED that the market values or the prices of the merchandise listed in Schedule B, hereto attached and made a part hereof, at the times of exportation of such merchandise to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the countries from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States are set forth on said Schedule B, and that there were no higher foreign values.
Upon the agreed facts before the court, I find and hold that export value, as that value is defined in section 402(d) of the Tariff Act of 1930 (19 U.S.C. § 1402(d)), is the proper basis of value for the seamless steel line pipe and oil well casing in issue and that said value is as set forth in schedule B, hereto attached.
As to any other merchandise, the appeals are dismissed.
Judgment will issue accordingly.
SCHEDULE B
Reappraisement No. Net packed
R59-1878/18543 £128.571 less 2%% per 100 feet
R59-2722/18658 £101.136 less 2%% per 100 feet
R59-16296/21771 £0-12-11 per foot